Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 1 of 48 PageID #:
                                  14592



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

  STEUBEN FOODS, INC.,                   )
                                         )
              Plaintiff,                 )
                                         )
        v.                                       C.A. No. 19-2181-CFC
                                         )
  SHIBUYA HOPPMANN CORP.,                )
  SHIBUYA KOGYO CO., LTD., and           )
  HP HOOD LLC,                           )
                                         )
              Defendants.                )
                                         )


             AMENDED JOINT CLAIM CONSTRUCTION CHART

       Pursuant to the Court’s Scheduling Order (D.I. 512 in 1:19-cv-02181-CFC-

 CJB), Plaintiff Steuben Foods, Inc. (“Steuben”) and Defendants Shibuya

 Hoppmann Corporation, Shibuya Kogyo Co. Ltd. (collectively, “Shibuya”),

 HP Hood, LLC (“HP Hood”) (collectively, “Shibuya and Hood”) hereby provide

 their Amended Joint Claim Construction Chart.

       I.     Construction of terms on which the parties agree.

       The parties have agreed to the following constructions:




                                         1
Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 2 of 48 PageID #:
                                  14593



             Claim Term                         Joint Proposed Construction
  “means for aseptically filling    This term is governed by 35 U.S.C. § 112, ¶ 6.
  the aseptically disinfected
  plurality of bottles with the     Function: aseptically filling the aseptically
  aseptically sterilized            disinfected plurality of bottles with aseptically
  foodstuffs”/ “means for           sterilized foodstuffs.
  aseptically filling the
  aseptically disinfected           Structure: filling valves and filling nozzles.
  plurality of bottles with the
  aseptically sterilized
  foodstuffs including a
  plurality of filling nozzles”

  ’188 patent:
  claims 19, 26, 28, 34, 39

  “intermittently added”            Added in a non-continuous manner.

  ’985 patent: claims 1 (not
  asserted), 3, 7



       II.     Parties’ constructions of disputed terms.

       In accordance with the Scheduling Order, the parties’ proposed claim

 constructions are provided below. Text-searchable PDF of each of the patents in

 issue are listed in Exhibits A through C. The parties reserve their rights to cite

 additional supporting evidence based on arguments raised in the claim construction




                                            2
Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 3 of 48 PageID #:
                                  14594



 briefs. The parties reserve the right to use any citation identified by another party

 as appropriate to rebut each other’s positions.1




 1
   Steuben Foods, Inc. expressly reserves the right to amend this chart in the event
 the Court revisits its stay order. [See Dkt. 500].


                                           3
                   Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 4 of 48 PageID #:
                                                     14595



Appears        Claim Term          Steuben’s           Steuben’s Intrinsic          Shibuya and        Shibuya and
in claims                           Proposed               Evidence              Hood’s Proposed Hood’s Intrinsic
                                 Construction                                       Construction         Evidence
’188        “aseptic”           Not indefinite;   See, e.g., ’013 Patent,        Indefinite;        ’188 patent 1:8-
patent                                            Abstract, 1:10-15, 1:31-46,                       12; 1:50-54; 1:62-
claims,                         The United States 1:48-2:14, 4:24-58, 3:5-25,    If not indefinite, 65; 3:5-25; 4:21-
19, 21,                         FDA level of      5:41-56, 8:14-31, 10:15-45,    no standalone      25;6; 10:31-37;
22, 24,                         aseptic, which is 13:54-14:18, Claims 1-3, 7-    construction       15:47-57.
26, 28,                         confined to FDA 11, 13, 15-17, 18-20.            required because
34, 39;                         regulations                                      “aseptic” and its  Nestlé USA, Inc. v.
’591                            related           See, e.g., Application No.     various forms      Steuben Foods,
patent                          to/governing      09/871,078, Response to        (e.g.,             Inc., 686 F. App’x
claim 26                        aseptic           Office Action dated July 8,    “aseptically”) are 917, 919 (Fed. Cir.
                                packaging.        2004 at 11-13; Appeal Brief    construed herein 2017).
                                                  dated Mar. 4, 2005 at 2-6;     in the context of
                                                  Notice of Allowance dated      the full claim
                                                  May 6, 2005 at 2-3.            terms (e.g.,
                                                                                 “aseptically
                                                  See, e.g., IPR2014-01235,      disinfecting,”
                                                  Ex. 2024 at 65:21-23, 69:11-   “aseptically
                                                  24, 76:5-9, 77:13-78:6,        filling”) as
                                                  82:12-25.                      needed.

                                                  See, e.g., Control No.         Alternatively,
                                                  95/001,452, Response to        “The FDA level
                                                  Office Action dated April 1,   of aseptic, as
                                                  2011 at 10-15, 23-28;          reflected in FDA
                                                  Response to Office Action      regulations


                                                          4
               Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 5 of 48 PageID #:
                                                 14596



Appears     Claim Term         Steuben’s           Steuben’s Intrinsic        Shibuya and         Shibuya and
in claims                      Proposed                Evidence             Hood’s Proposed      Hood’s Intrinsic
                              Construction                                    Construction          Evidence
                                              dated November 28, 2012 at governing aseptic
                                              2-9, 18-24, 28-34, 45-47, and packaging, which
                                              55-60; Appeal Brief dated     do not include
                                              December 24, 2014 at 2-5,     FDA’s
                                              14-16, 18-25, 34-35;          regulations
                                              Rebuttal Brief dated July 6,  governing the
                                              2015 at 3-7, 11-13; Hearing amount of
                                              Transcript dated Mar. 3,      hydrogen
                                              2016 at 18-22; Request for    peroxide residue
                                              Rehearing dated April 25,     that is permitted
                                              2016 at 9-13; Rehearing       on foodstuff
                                              Decision dated Sept. 13,      containers.”
                                              2016 at 22-23.

                                              See, e.g., IPR2014-00041,
                                              Paper No. 40, Patent Owner
                                              Response (Public Version)
                                              dated June 3, 2014 at 25-27;
                                              IPR2014-01235, Paper No.
                                              63 at 13-14 (PTAB Dec. 21,
                                              2015) (Public Version, Paper
                                              No. 69) (“Accordingly,
                                              based upon the express
                                              disclosure of the ’013 Patent
                                              specification, based on the


                                                      5
               Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 6 of 48 PageID #:
                                                 14597



Appears     Claim Term         Steuben’s           Steuben’s Intrinsic           Shibuya and       Shibuya and
in claims                      Proposed                Evidence                 Hood’s Proposed   Hood’s Intrinsic
                              Construction                                       Construction        Evidence
                                              present record, we construe
                                              aseptic as ‘aseptic’ to any
                                              applicable United States
                                              FDA standard, and in the
                                              absence of any such
                                              standard, aseptic assumes its
                                              ordinary meaning of free or
                                              freed from pathogenic
                                              organisms.”); IPR2015-
                                              00249, Paper No. 76 at 29-33
                                              (PTAB June 2, 2016);
                                              IPR2015-00023, Paper No.
                                              14 at 7-8 (PTAB May 4,
                                              2015).

                                              See, e.g., ’188 Patent at 1:46-
                                              54, 1:62-67, 2:7-11, 3:2-5,
                                              4:22-38, 10:31-42.

                                              See, e.g., Application No.
                                              09/306,552, Appeal Brief
                                              dated October 3, 2001 at 5-6;
                                              Decision on Appeal dated
                                              November 26, 2002 at 4-10.



                                                      6
               Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 7 of 48 PageID #:
                                                 14598



Appears     Claim Term         Steuben’s           Steuben’s Intrinsic          Shibuya and       Shibuya and
in claims                      Proposed                Evidence                Hood’s Proposed   Hood’s Intrinsic
                              Construction                                      Construction        Evidence
                                              See, e.g., Control No.
                                              90/011,072, December 17,
                                              2012, Response to Office
                                              Action at 43.

                                              See, e.g., ’468 Patent at
                                              Abstract, 1:14-18, 1:44-66,
                                              2:5-34, 2:38-52, 5:41-57,
                                              5:67-6:2, 6:61-65, 8:21-22,
                                              8:39-42, 9:35-38, 14:15-29,
                                              15:51-53, 20:67-21:2, 21:36-
                                              38, 23:33-38, 25:22-28,
                                              Claims 1-3, 9, 10, 13-22, 24-
                                              26, 28-30, 32-34.

                                              See, e.g., ’591 Patent at 1:9-
                                              14, 1:39-50, 1:67-2:29, 2:32-
                                              46, 4:25-42, 4:51-53, 5:44-
                                              48,7:5-6, 7:23-25, 8:19-22,
                                              12:65-13:12, 14:32-34,
                                              16:20-22, 16:56-58, 18:51-
                                              55, 20:41-43, Claims 1, 3,
                                              16, 22, 24, 26.




                                                      7
               Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 8 of 48 PageID #:
                                                 14599



Appears     Claim Term         Steuben’s           Steuben’s Intrinsic         Shibuya and        Shibuya and
in claims                      Proposed                Evidence               Hood’s Proposed    Hood’s Intrinsic
                              Construction                                     Construction         Evidence
                                              See, e.g., Reexamination
                                              Control No. 95/000,686,
                                              Response to Ex Parte
                                              Reexamination
                                              Communication dated Jan.
                                              14, 2013 at 1, 8, 12; Appeal
                                              Brief of Patent Owner in
                                              Inter Partes Reexamination
                                              dated Dec. 16, 2014 at 15-16.

                                              See, e.g., IPR2014-00054,
                                              Institution Decision dated
                                              Mar. 10, 2014 (Paper 11) at
                                              9-10; Patent Owner’s
                                              Response dated May 23,
                                              2014 (Paper 31) (IPR2014-
                                              00054) at 23-25.

                                              See, e.g., IPR2015-00249,
                                              Patent Owner’s Preliminary
                                              Response dated Mar. 11,
                                              2015 (Paper 17) at 31-34;
                                              Decision Institution of Inter
                                              Partes Review dated June 3,
                                              2015 (Paper 25) at 6-7, 28-


                                                      8
               Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 9 of 48 PageID #:
                                                 14600



Appears     Claim Term         Steuben’s           Steuben’s Intrinsic        Shibuya and         Shibuya and
in claims                      Proposed                Evidence              Hood’s Proposed     Hood’s Intrinsic
                              Construction                                    Construction          Evidence
                                              29; Decision Denying
                                              Request for Rehearing dated
                                              July 20, 2015 (Paper 37) at
                                              4-9; Patent Owner’s
                                              Response dated Sep. 9, 2015
                                              (Paper 51) at 3-5, Final
                                              Written Decision dated June
                                              2, 2016 (Paper 76) at 29-33.

                                              See, e.g., IPR2014-00051,
                                              Patent Owner’s Response
                                              dated May 23, 2014 (Paper
                                              38) at 24-26.

                                              See, e.g., IPR2015-00094,
                                              Patent Owner’s Preliminary
                                              Response dated Feb. 13,
                                              2015 (Paper 8) at 22-24.

                                              IPR2015-00249, Exhibit
                                              2097 Declaration of Mark
                                              Mansour dated October 8,
                                              2018.




                                                      9
                   Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 10 of 48 PageID #:
                                                      14601



Appears        Claim Term               Steuben’s           Steuben’s Intrinsic         Shibuya and          Shibuya and
in claims                               Proposed                Evidence               Hood’s Proposed      Hood’s Intrinsic
                                       Construction                                     Construction           Evidence
                                                        Control No. 95/001,452
                                                        Response to Office Action
                                                        dated January 20, 2020, at
                                                        69-85.

                                                        Nestlé USA, Inc. v. Steuben
                                                        Foods, Inc., 686 F. App’x
                                                        917 (Fed. Cir. 2017).

                                                        Nestlé USA, Inc. v. Steuben
                                                        Foods, Inc., 884 F.3d 1350
                                                        (Fed. Cir. 2018)
’188        “means for               Function:          See, e.g., ’188 Patent at 5:33- Means plus          ’188 patent, 4:58-
patent,     providing a              providing a        39, Claims 25-29, 38, 39.       function claim.     63, 5:4-41, 16:64-
claims      plurality of bottles”/   plurality of                                       Function: provide   65, Fig. 1-2, 4-5.
19, 26,     “means for               bottles.                                           bottles into the
28, 34,     providing a                                                                 sterilization
39          plurality of bottles,    Corresponding                                      apparatus.
            the means including      structure: a                                       Corresponding
            a bottle infeed”         pushing element,                                   structure:
                                     and equivalents.
                                                                                       A first bottle
                                                                                       unscrambler
                                                                                       (Fig. 1-2: Item
                                                                                       20);


                                                               10
              Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 11 of 48 PageID #:
                                                 14602



Appears     Claim Term        Steuben’s           Steuben’s Intrinsic       Shibuya and             Shibuya and
in claims                     Proposed                Evidence             Hood’s Proposed         Hood’s Intrinsic
                             Construction                                   Construction              Evidence

                                                                           a second bottle
                                                                           unscrambler [sic]
                                                                           (Fig. 1: Item 30);

                                                                           a bottle lifter (Fig.
                                                                           1: Item 40);
                                                                           a first lane 18 Fig.
                                                                           1: Item 18);

                                                                           a bottle infeed
                                                                           and sterilization
                                                                           apparatus (Fig. 5:
                                                                           Item 60);

                                                                           a gate in the lanes
                                                                           (Fig. 5: Items 76
                                                                           and 78);

                                                                           an infeed
                                                                           apparatus (Figs.
                                                                           4-5: Item)

                                                                           pushing element
                                                                           (Fig. 5: Item 84).


                                                     11
                   Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 12 of 48 PageID #:
                                                      14603



Appears        Claim Term              Steuben’s            Steuben’s Intrinsic           Shibuya and           Shibuya and
in claims                              Proposed                 Evidence               Hood’s Proposed        Hood’s Intrinsic
                                     Construction                                        Construction             Evidence
’188        “means for filling    Function:             See, e.g., ’188 Patent at      Function: filling     ’188 patent, 7:41-
patent,     the aseptically       aseptically filling   10:61-64, 11:34-35, Claims     the aseptically       43, 53-67; 8:1-5;
claims      disinfected plurality the aseptically       25-29, 37-40.                  disinfected           10:42-66; Figs. 3,
19, 26,     of bottles at a rate  disinfected                                          plurality of          8, 13;
28, 34,     greater than 100      plurality of          See also evidence identified   bottles at a rate
39          bottles per minute”/ bottles at a rate      for “aseptic” above.           ranging from 100      Office Action, Ex
            “means for            greater than 100                                     bottles per minute    Parte
            aseptically filling   bottles per                                          to infinite bottles   Reexamination
            the aseptically       minute.                                              per minute.           Control Nos.
            disinfected plurality                                                                            90/011,072,
            of bottles at a rate  “Aseptic” as                                         Corresponding         90/011,357, at 97
            greater than 100      construed above.                                     structure:            (Apr. 23,
            bottles per minute”                                                                              2013).
                                  Corresponding                                        filling valves
                                  structure: a                                         (Fig.13: Items
                                  control system for                                   194A, 194B) and
                                  controlling the                                      filling nozzles
                                  filling valves and                                   (Fig. 13: Items
                                  filling nozzles,                                     190A, 190B)
                                  and a conveyor
                                  system that                                          a control system
                                  conveys the                                          550 (Figs 1, 3,
                                  bottles at such a                                    13: Item 550)
                                  speed that over
                                  100 bottles are



                                                               12
                   Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 13 of 48 PageID #:
                                                      14604



Appears        Claim Term                 Steuben’s           Steuben’s Intrinsic              Shibuya and         Shibuya and
in claims                                 Proposed                Evidence                  Hood’s Proposed       Hood’s Intrinsic
                                        Construction                                           Construction          Evidence
                                     filled per minute,                                     and a conveyor
                                     and equivalents.                                       plate. (Fig. 8:
                                                                                            Item 94)

’188        “means for               Function:            See, e.g., ’188 Patent at 4:48-   Function:             ’188 patent, 2:56-
patent,     aseptically              aseptically          51, 5:44-46, 6:19-26, 6:34-       aseptically           60; 5:38-6:31;
claims      disinfecting the         disinfecting the     36, 6:66-7:4, 7:21-23, 8:15-      disinfecting the      6:24-31; 7:5-12;
19, 21,     plurality of bottles”/   plurality of         20, 8:21-23, 9:44-49, 10:7-9,     plurality of          7:28-46; 7:48-57;
26, 28,     “means for               bottles.             10:28-30, Claims 16, 19, 21,      bottles.              7:63-67; 8:14-43;
34, 39      aseptically                                   26-28, 30, 38-40.                                       9:8-11; 9:44-50,
            disinfecting the         “Aseptic” as                                           Corresponding         10:3-30; Figs. 1, 3,
            plurality of bottles     construed above. See also evidence identified          structure:            4, 5, 8, 10, 11, 15,
            including a plurality    Corresponding        for “aseptic” above.                                    16.
            of nozzles”              structure: sterilant                                   1. A structure that
                                     applicator nozzles                                     acts to sterilize     Response to Ex
                                     for applying                                           the outer surface     Parte
                                     sterilant such as                                      of the bottle         Reexamination,
                                     hydrogen                                               outside the sterile   Control Nos.
                                     peroxide or                                            tunnel (Fig. 4:       90/011,072,
                                     oxonia or any                                          Item 36),             90/011,357, at xi
                                     other suitable                                         comprising either:    (Dec. 17, 2012).
                                     aseptic sterilant to
                                     the exterior and                                       a. the bottle         Office Action,
                                     interior of the                                        infeed and            Reexamination
                                     bottles, sterilant                                     sterilization         Control Nos.
                                     removal stations                                                             90/011,357,


                                                                 13
              Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 14 of 48 PageID #:
                                                 14605



Appears     Claim Term         Steuben’s          Steuben’s Intrinsic         Shibuya and        Shibuya and
in claims                       Proposed              Evidence             Hood’s Proposed Hood’s Intrinsic
                             Construction                                     Construction        Evidence
                           for removing                                    apparatus (Figs.   90/011,072, at 97-
                           sterilant from the                              4-5: Item 60);     98 (Apr. 23,
                           interior and                                                       2013).
                           exterior of the                                 b. sterilant (Fig.
                           bottles, and                                    4: Item 14);       Prosecution
                           equivalents.                                                       History, Appeal
                                                                           c. sterilant       Brief, Application
                                                                           application        No. 09/971,078, at
                                                                           apparatus (Fig. 3: 11-12 (Oct. 18,
                                                                           Item 36);          2002).

                                                                                                Prosecution
                                                                           d. a plurality of
                                                                                                History, Appeal
                                                                           measuring cups
                                                                                                Brief, Application
                                                                           connected by an
                                                                                                No. 09/971,078, at
                                                                           air cylinder (5:6-
                                                                                                11 (Oct. 18, 2002).
                                                                           65);
                                                                                                (distinguishing the
                                                                                                claimed “means
                                                                           OR
                                                                                                for aseptically
                                                                                                disinfecting
                                                                           e. direct spray of
                                                                                                bottles” from the
                                                                           heated hydrogen
                                                                                                prior art because
                                                                           peroxide (6:24-
                                                                                                the prior art “does
                                                                           26);
                                                                                                not teach or
                                                                                                suggest heating
                                                                                                the sterilant prior


                                                     14
              Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 15 of 48 PageID #:
                                                 14606



Appears     Claim Term        Steuben’s           Steuben’s Intrinsic         Shibuya and       Shibuya and
in claims                     Proposed                Evidence             Hood’s Proposed Hood’s Intrinsic
                             Construction                                     Construction         Evidence
                                                                           f. a metering     to applying it”);
                                                                           pump (6:24-31); id. (distinguishing
                                                                                             the invention from
                                                                           g. a flow meter   the prior art
                                                                           (6:24-31);        because “the
                                                                                             present invention
                                                                           h. a spray nozzle applies hot
                                                                           (6:24-31, Fig. 4, atomized sterilant
                                                                           Item 64);         onto the interior
                                                                                             surface of each
                                                                           2. A mechanical   container and
                                                                           scissor           subsequently
                                                                           mechanism and a activates and
                                                                           vacuum “pick and removes the
                                                                           place” apparatus. sterilant using hot
                                                                           (7:48-57, Figs. 3 sterile air”).
                                                                           & 4, Item 104);

                                                                           3. An activation
                                                                           and drying station
                                                                           for the bottle
                                                                           exterior (7:5-9)
                                                                           comprising
                                                                           twelve drying
                                                                           positions in the


                                                     15
              Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 16 of 48 PageID #:
                                                 14607



Appears     Claim Term        Steuben’s           Steuben’s Intrinsic         Shibuya and         Shibuya and
in claims                     Proposed                Evidence             Hood’s Proposed       Hood’s Intrinsic
                             Construction                                    Construction           Evidence
                                                                           sterilization
                                                                           chamber (7:7-9);

                                                                           4. structure that
                                                                           sterilizes the
                                                                           interior of the
                                                                           bottles (8:15-43,
                                                                           Figs. 3 & 10,
                                                                           Item 116)
                                                                           comprising:

                                                                           a. a sterilant
                                                                           (8:17-20);

                                                                           b. a plurality of
                                                                           sterilant
                                                                           measuring
                                                                           devices (Figs. 3,
                                                                           10: Item 120),
                                                                           c. a plurality of
                                                                           applicator spray
                                                                           nozzles (Fig. 10:
                                                                           Item 122),




                                                     16
              Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 17 of 48 PageID #:
                                                 14608



Appears     Claim Term        Steuben’s           Steuben’s Intrinsic         Shibuya and         Shibuya and
in claims                     Proposed                Evidence             Hood’s Proposed       Hood’s Intrinsic
                             Construction                                     Construction          Evidence
                                                                           d. a reservoir of
                                                                           sterilant (Fig. 3,
                                                                           Item 124)
                                                                           e. a metering
                                                                           device (5:56-
                                                                           6:10, 6:24-31).

                                                                           5. An activation
                                                                           and drying station
                                                                           for the bottle
                                                                           interiors (9:8-11,
                                                                           9:44-46, 10:3-30,
                                                                           Fig. 11: Item 152)
                                                                           comprising:

                                                                           a. twelve stations
                                                                           for directing hot
                                                                           sterile air,
                                                                           activation and
                                                                           removal of the
                                                                           sterilant from the
                                                                           interior of the
                                                                           bottles (Stations
                                                                           10 through 21)
                                                                           (9:44-46);


                                                     17
                   Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 18 of 48 PageID #:
                                                      14609



Appears        Claim Term            Steuben’s            Steuben’s Intrinsic         Shibuya and          Shibuya and
in claims                            Proposed                 Evidence               Hood’s Proposed      Hood’s Intrinsic
                                    Construction                                      Construction           Evidence

                                                                                     b. sterile air
                                                                                     supply system
                                                                                     (Fig. 11: Item
                                                                                     146)

                                                                                     c. hot sterile air
                                                                                     supply conduit
                                                                                     (Fig. 3: Item
                                                                                     148);

                                                                                     d. a plurality of
                                                                                     nozzles (Figs. 1,
                                                                                     11: Item 150);

                                                                                     6. A control
                                                                                     system (Figs. 1,
                                                                                     3, 13 and 16: Item
                                                                                     550)

’188        “aseptically          Not indefinite      See, e.g., ’188 Patent at 4:27- Indefinite;         ’188 patent 3:1-5;
patent,     sterilized [low-acid]                     30, 1:26-29, 10:31-37,                              10:31-34; 15:48-
claims      foodstuffs”           “Aseptic”           Claims 16, 19, 21, 23-29, 38- Alternatively,        57
19, 21,                           construed as        40.                             Foodstuffs that,
22, 24,                           above, no further                                   by application of
                                                                                      heat, were

                                                             18
              Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 19 of 48 PageID #:
                                                 14610



Appears     Claim Term        Steuben’s            Steuben’s Intrinsic            Shibuya and        Shibuya and
in claims                      Proposed                Evidence                Hood’s Proposed      Hood’s Intrinsic
                             Construction                                        Construction          Evidence
26, 28,                    construction        See, e.g., ’013 Patent at 4:23- rendered free of
34, 39                     necessary.          32, 10:31-37.                   microorganisms
                                                                               capable of
                           To the extent       See, e.g., Application No.      reproducing in
                           further             09/306,552, Response to         the food under
                           construction is     Office Action dated Feb. 15, normal
                           required:           2001 at 3; Amendment dated nonrefrigerated
                           foodstuffs          May 16, 2001 at 7-8; Appeal conditions of
                           sterilized in       Brief dated October 3, 2001 storage and
                           compliance with     at 5.                           distribution and
                           the United States                                   viable
                           FDA level of        See, e.g., IPR2014-01235,       microorganisms
                           aseptic (i.e. the   Paper 1 at 20; Ex. 1005 at      (including spores)
                           FDA regulations     42; Ex. 2024 at 42:10-19,       of public health
                           governing/related   65:21-23, 69:11-24, 76:5-9,     significance.
                           to aseptic          77:13-78:6, 82:12-25.           OR
                           packaging)                                          Foodstuffs
                                               See, e.g., Application No.      sterilized
                                               09/871,078, Response to         sufficiently to
                                               Office Action dated July 8,     meet the FDA
                                               2004 at 11-13; Appeal Brief aseptic standard.
                                               dated Mar. 4, 2005 at 2-6;
                                               Notice of Allowance dated
                                               May 6, 2005 at 2-3.



                                                      19
              Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 20 of 48 PageID #:
                                                 14611



Appears     Claim Term        Steuben’s           Steuben’s Intrinsic          Shibuya and        Shibuya and
in claims                     Proposed                Evidence                Hood’s Proposed    Hood’s Intrinsic
                             Construction                                      Construction         Evidence
                                              See, e.g., Control No.
                                              95/001,452, Response to
                                              Office Action dated April 1,
                                              2011 at 10-15, 23-28;
                                              Response to Office Action
                                              dated November 28, 2012 at
                                              2-9, 18-24, 28-34, 45-47, and
                                              55-60; Appeal Brief dated
                                              December 24, 2014 at 2-5,
                                              14-16, 18-25, 34-35;
                                              Rebuttal Brief dated July 6,
                                              2015 at 3-7, 11-13; Hearing
                                              Transcript dated Mar. 3,
                                              2016 at 18-22; Request for
                                              Rehearing dated April 25,
                                              2016 at 9-13; Rehearing
                                              Decision dated Sept. 13,
                                              2016 at 22-23.

                                              See, e.g., Application No.
                                              09/306,552, Response to
                                              Office Action dated February
                                              15, 2001 at 3; Appeal Brief
                                              dated October 3, 2001 at 1,
                                              5-6.


                                                     20
                   Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 21 of 48 PageID #:
                                                      14612



Appears        Claim Term          Steuben’s               Steuben’s Intrinsic          Shibuya and       Shibuya and
in claims                          Proposed                    Evidence                Hood’s Proposed   Hood’s Intrinsic
                                  Construction                                          Construction        Evidence

                                                       See also evidence identified
                                                       for “aseptic” above.
’188        “aseptically        Not indefinite.        See, e.g., ’013 Patent at 1:52- Indefinite;       ’188 patent, 4:21-
patent,     bottling”                                  56, 4:23-28, 10:30-42.                            26; 16:64-66
claims                          “Aseptic”                                              Alternatively,
19, 21,                         construed as           See, e.g., Application No.      filling of a
22, 24,                         above, no further      09/871,078, Appeal Brief        commercially
26, 28,                         construction           dated October 16, 2002 at 6- sterilized cooled
34, 39                          necessary.             7, 12-13.                       product into
                                                                                       presterilized
                                To the extent          See, e.g., Application No.      bottles in an
                                further                09/871,078, Response to         atmosphere free
                                construction is        Office Action dated July 8,     of
                                required: bottling     2004 at 11-13; Appeal Brief microorganisms.
                                in compliance          dated Mar. 4, 2005 at 2-6;
                                with the United        Notice of Allowance dated
                                States FDA level       May 6, 2005 at 2-3.
                                of aseptic (i.e. the
                                FDA regulations        See, e.g., Application No.
                                governing/related      09/306,552 Appeal Brief
                                to aseptic             dated October 3, 2001 at 5-6;
                                packaging)             Decision on Appeal dated
                                                       November 26, 2002 at 4-10.



                                                              21
              Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 22 of 48 PageID #:
                                                 14613



Appears     Claim Term        Steuben’s           Steuben’s Intrinsic          Shibuya and        Shibuya and
in claims                     Proposed                Evidence                Hood’s Proposed    Hood’s Intrinsic
                             Construction                                      Construction         Evidence
                                              See, e.g., IPR2014-01235,
                                              Ex. 2024 at 65:21-23, 69:11-
                                              24, 76:5-9, 77:13-78:6,
                                              78:22-79:9, 82:12-25.

                                              See, e.g., Control No.
                                              95/001,452, Response to
                                              Office Action dated April 1,
                                              2011 at 10-15, 23-28;
                                              Response to Office Action
                                              dated November 28, 2012 at
                                              2-9, 18-24, 28-34, 45-47, and
                                              55-60; Appeal Brief dated
                                              December 24, 2014 at 2-5,
                                              14-16, 18-25, 34-35;
                                              Rebuttal Brief dated July 6,
                                              2015 at 3-7, 11-13; Hearing
                                              Transcript dated Mar. 3,
                                              2016 at 18-22; Request for
                                              Rehearing dated April 25,
                                              2016 at 9-13; Rehearing
                                              Decision dated Sept. 13,
                                              2016 at 22-23.




                                                     22
              Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 23 of 48 PageID #:
                                                 14614



Appears     Claim Term        Steuben’s           Steuben’s Intrinsic           Shibuya and       Shibuya and
in claims                     Proposed                Evidence                 Hood’s Proposed   Hood’s Intrinsic
                             Construction                                       Construction        Evidence
                                              See, e.g., ’591 Patent at 1:9-
                                              50, 1:67-2:29, 2:32-46, 4:25-
                                              42, 4:51-59, 5:44-48,7:5-6,
                                              7:23-25, 8:19-22, 12:65-
                                              13:12, 14:32-34, 16:20-22,
                                              16:56-58, 18:51-55, 20:41-
                                              43, Claims 1, 3, 16, 22, 24,
                                              26.

                                              See, e.g., ’468 Patent at
                                              Abstract, 1:14-18, 1:21-27,
                                              1:44-66, 2:5-34, 2:38-52,
                                              5:41-57, 5:67-6:28, 6:61-65,
                                              8:21-22, 8:39-42, 9:35-38,
                                              14:15-29, 15:51-53, 20:44-
                                              46, 20:67-21:2, 21:36-38,
                                              23:33-38, 25:22-28, Claims
                                              1-3, 10, 13-22, 24, 26, 28,
                                              30, 32, 34.

                                              See, e.g., Application No.
                                              95/000,686, Decision
                                              Granting Inter Partes
                                              Reexamination dated Oct.
                                              12, 2012 at 14; Response to


                                                     23
                   Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 24 of 48 PageID #:
                                                      14615



Appears        Claim Term            Steuben’s           Steuben’s Intrinsic          Shibuya and         Shibuya and
in claims                            Proposed                Evidence                Hood’s Proposed     Hood’s Intrinsic
                                    Construction                                      Construction          Evidence
                                                     Ex Parte Reexamination
                                                     Communication dated Jan.
                                                     14, 2013 at 8; Declaration of
                                                     Philip E. Nelson dated Jan.
                                                     13, 2012 at ¶ 35.

                                                     See also evidence identified
                                                     for “aseptic,” “aseptically
                                                     disinfecting,” and
                                                     “aseptically sterilized
                                                     foodstuffs.”
’188        “a rate greater than   No construction   See, e.g., ’188 patent at 3:13- At a rate ranging   Prosecution
patent,     100 bottles per        necessary.        15; 3:19-21, Claims 9, 16,      from 100 bottles    History, Brief of
claims      minute”                                  19-36, 38-40.                   per minute to       Appellants,
19, 26,                                                                              infinite bottles    Application No.
28, 34,                                              ’013 Patent at 3:16-17, 3:23- per minute.           09/306,522, at 7
39                                                   24, Claims 1-20.                                    (Oct. 10, 2001)

                                                     See, e.g., Application No.                          (“[T]he ranges
                                                     09/871,078, Response to                             attainable by the
                                                     Office Action dated July 9,                         prior art are not
                                                     2002 at 8-9; Response to                            within, touching,
                                                     Office Action dated April 28,                       or overlapping any
                                                     2003 at 8.                                          of the disclosed,
                                                                                                         and claimed,
                                                                                                         ranges of . . .

                                                            24
              Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 25 of 48 PageID #:
                                                 14616



Appears     Claim Term        Steuben’s           Steuben’s Intrinsic            Shibuya and         Shibuya and
in claims                     Proposed                Evidence                  Hood’s Proposed    Hood’s Intrinsic
                             Construction                                        Construction          Evidence
                                              See, e.g., Application No.                          bottling fill rates
                                              09/306,552, Response to                             in the invention.”)
                                              Office Action dated February
                                              15, 2001 at 1-3; Appeal Brief                       Office Action, Ex
                                              dated October 3, 2001 at 1,                         Parte
                                              5-6.                                                Reexamination
                                                                                                  Control Nos.
                                              See, e.g., ’468 Patent at Figs.                     90/011,072,
                                              3, 5-10, 2:22-35, 2:46-49,                          90/011,357, at 78
                                              6:61-7:8, 8:24-43, 8:51-65,                         (Apr. 23, 2013)
                                              13:45-17, 16:51-17:13,                              (“In other words
                                              25:19-20, Claim 23.                                 there did not
                                                                                                  appear to be
                                              All instances of the use of                         recognition of a
                                              the term “about” in the ’468                        problem that 101
                                              specification. Passim.                              or more bottles
                                                                                                  needed to be
                                              See, e.g., Reexamination                            achieved in order
                                              Control No. 90/011,072,                             to solve some
                                              Third Declaration of Thomas                         problem.”)
                                              Taggart dated Dec. 17, 2012                         (emphasis added).
                                              at ¶ 32.
                                                                                                  Response to Ex
                                                                                                  Parte
                                              See also evidence identified
                                                                                                  Reexamination
                                              for “bottles.”
                                                                                                  Communication,


                                                     25
              Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 26 of 48 PageID #:
                                                 14617



Appears     Claim Term        Steuben’s           Steuben’s Intrinsic       Shibuya and         Shibuya and
in claims                     Proposed                Evidence             Hood’s Proposed    Hood’s Intrinsic
                             Construction                                   Construction         Evidence
                                                                                             Control No.
                                                                                             90/011,072,
                                                                                             90/011,357, at 49
                                                                                             (Dec. 17, 2012).

                                                                                             Deposition of Dr.
                                                                                             Sudhir Sastry
                                                                                             IPR2014-00054
                                                                                             (Exh. 2070) at
                                                                                             470:19-24 (June
                                                                                             27, 2014) (“Q….
                                                                                             [D]oes Claim 40
                                                                                             of the ’188 patent
                                                                                             have an upper
                                                                                             [speed] limit to
                                                                                             what is claimed? .
                                                                                             . . A. It does not
                                                                                             have –state an
                                                                                             upper limit.”).

                                                                                             Deposition of Dr.
                                                                                             Sudhir Sastry
                                                                                             IPR2014-00054
                                                                                             (Exh. 2070) at
                                                                                             569:25-570:11
                                                                                             (June 27, 2014)


                                                     26
              Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 27 of 48 PageID #:
                                                 14618



Appears     Claim Term        Steuben’s           Steuben’s Intrinsic       Shibuya and          Shibuya and
in claims                     Proposed                Evidence             Hood’s Proposed    Hood’s Intrinsic
                             Construction                                   Construction          Evidence
                                                                                             (“Q. Now, let me
                                                                                             contrast the
                                                                                             disclosure of the
                                                                                             Taggart patents
                                                                                             with the claims.
                                                                                             The claims that
                                                                                             say, for example,
                                                                                             at least greater
                                                                                             than 100 bottles
                                                                                             per minute. A. Uh-
                                                                                             huh. Q. Those
                                                                                             claims don’t have
                                                                                             an upper bound,
                                                                                             upper boundary,
                                                                                             do they? . . .. A.
                                                                                             Yeah, they don’t
                                                                                             have an upper
                                                                                             bound specifically,
                                                                                             yes.”).
                                                                                             Deposition of Dr.
                                                                                             Sudhir Sastry
                                                                                             IPR2014-00041
                                                                                             (Exh. 2068) at
                                                                                             202:22-204:6
                                                                                             (June 25, 2014)

                                                     27
                   Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 28 of 48 PageID #:
                                                      14619



Appears        Claim Term          Steuben’s            Steuben’s Intrinsic          Shibuya and            Shibuya and
in claims                          Proposed                 Evidence                Hood’s Proposed       Hood’s Intrinsic
                                  Construction                                       Construction             Evidence
                                                                                                         (“Q. Does the
                                                                                                         claim term, quote,
                                                                                                         ‘greater than 100
                                                                                                         bottles per
                                                                                                         minute,’ close
                                                                                                         quote, have an
                                                                                                         upper boundary on
                                                                                                         the bottle-per-
                                                                                                         minute speed? . . .
                                                                                                         A. Nothing that I
                                                                                                         have – I could see
                                                                                                         there.”).

’188        “aseptically        Not indefinite.     See, e.g., ’188 Patent at 1:62- Indefinite;          ’188 patent 3:2-
patent,     disinfecting”                           67, 1:49-50, 3:2-5, 4:21-37,                         5;17:1
claims                          “Aseptic”           5:43-44.                        Alternatively,
19, 21,                         construed as                                        application of
26, 28,                         above, no further   See, e.g., ’013 Patent at 1:64- heat, chemical
34, 39                          construction        2:2, 1:51-52, 3:5-8, 4:24-40, sterilant(s), or
                                necessary.          5:44-45.                        other appropriate
                                                                                    treatment that
                                To the extent
                                                    See, e.g., Application No.      renders the
                                further
                                                    09/871,078, Response to         equipment and
                                construction is
                                                    Office Action dated July 8,     containers free of
                                required:
                                                    2004 at 11-13; Appeal Brief viable
                                disinfecting in
                                                    dated Mar. 4, 2005 at 2-6;      microorganisms

                                                           28
              Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 29 of 48 PageID #:
                                                 14620



Appears     Claim Term         Steuben’s            Steuben’s Intrinsic          Shibuya and      Shibuya and
in claims                      Proposed                 Evidence              Hood’s Proposed    Hood’s Intrinsic
                             Construction                                       Construction        Evidence
                           compliance with      Notice of Allowance dated     and their spores
                           the United States    May 6, 2005 at 2-3.           having public
                           FDA level of                                       health
                           aseptic (i.e., the   See, e.g., Application No.    significance, as
                           FDA regulations      09/306,552, Appeal Brief      well as
                           governing/related    dated October 3, 2001 at 5-6; microorganisms
                           to aseptic           Decision on Appeal dated      and spores of
                           packaging)           November 26, 2002 at 4-10. nonhealth
                                                                              significance,
                                                See, e.g., IPR2014-01235,     capable of
                                                Ex. 2024 at 65:21-23, 69:11- reproducing in
                                                24, 76:5-9, 77:13-78:6,       the food under
                                                82:12-25.                     normal
                                                                              nonrefrigerated
                                                See, e.g., IPR2015-00249,     conditions of
                                                Ex. 2057, July 22, 2015,      storage and
                                                Dep. of Dennis R. Heldman distribution.
                                                at 29:16-31:6.

                                                See, e.g., Control No.
                                                95/001,452, Response to
                                                Office Action dated April 1,
                                                2011 at 10-15, 23-28;
                                                Response to Office Action
                                                dated November 28, 2012 at


                                                       29
              Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 30 of 48 PageID #:
                                                 14621



Appears     Claim Term        Steuben’s           Steuben’s Intrinsic          Shibuya and        Shibuya and
in claims                     Proposed                Evidence                Hood’s Proposed    Hood’s Intrinsic
                             Construction                                      Construction         Evidence
                                              2-9, 18-24, 28-34, 45-47, and
                                              55-60; Appeal Brief dated
                                              December 24, 2014 at 2-5,
                                              14-16, 18-25, 34-35;
                                              Rebuttal Brief dated July 6,
                                              2015 at 3-7, 11-13; Hearing
                                              Transcript dated Mar. 3,
                                              2016 at 18-22; Request for
                                              Rehearing dated April 25,
                                              2016 at 9-13; Rehearing
                                              Decision dated Sept. 13,
                                              2016 at 22-23.

                                              See, e.g., Application No.
                                              09/871,078, Appeal Brief
                                              dated October 16, 2002 at 2-
                                              6; Notice of Allowance dated
                                              May 6, 2005 at 2-3.

                                              See, e.g., Control No.
                                              95/001,452 Response to
                                              Office Action dated April 1,
                                              2011 at 5, 41, 44.




                                                     30
                   Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 31 of 48 PageID #:
                                                      14622



Appears        Claim Term            Steuben’s            Steuben’s Intrinsic          Shibuya and           Shibuya and
in claims                            Proposed                 Evidence                Hood’s Proposed       Hood’s Intrinsic
                                    Construction                                       Construction            Evidence
                                                      See, e.g., Control No.
                                                      95/000,686, Declaration of
                                                      James Akers dated February
                                                      13, 2013 at ¶ 23.

                                                      See, e.g., ’468 Patent at
                                                      Abstract, 1:14-18, 1:44-66,
                                                      2:5-34, 2:38-52, 5:41-57,
                                                      5:67-6:28, 6:61-65, 8:21-22,
                                                      8:23-31, 8:39-42, 9:35-38,
                                                      14:3-5, 14:15-29, 15:51-53,
                                                      20:44-46, 20:67-21:2, 21:36-
                                                      38, 23:33-38, 25:22-28,
                                                      Claims 9, 20, 21, 24, 25, 28,
                                                      29, 32, 33.

                                                      See also evidence identified
                                                      for “aseptic” above.
’188        “at least about a 6   Not indefinite.     ‘188 Patent at 1:46-67, 2:8-    Indefinite.           ’188 Patent at
patent      log reduction in                          11, 4:22-38, Claim 21.                                4:32-38.
claim 21    spore organisms”      “[A]t least about                                   Alternatively,
                                  a 6 log reduction   All instances of the use of     more than 5.5 log     Declaration of
                                  in spore            the term “about” in the ‘188    reduction of          Philip Nelson, Ex
                                  organisms” is       specification. Passim.          surrogate spore       Parte
                                  properly                                            organism with         Reexamination
                                                                                      greatest resistance   Control No.

                                                             31
              Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 32 of 48 PageID #:
                                                 14623



Appears     Claim Term          Steuben’s            Steuben’s Intrinsic            Shibuya and      Shibuya and
in claims                       Proposed                 Evidence                Hood’s Proposed Hood’s Intrinsic
                             Construction                                          Construction         Evidence
                           construed in its      See, e.g., ’468 Patent at 1:44- to the sterilant 95/000,686, ¶ 40
                           full context,         45, 2:2-5, 5:41-57, 6:4-8,      used.            (Jan. 13, 2012).
                           “wherein the          Claims 9-15, 21-23, 25-35.
                           means for                                                              Office Action, Ex
                           aseptically           All instances of the use of                      Parte
                           disinfecting the      the term “about” in the ’468                     Reexamination
                           plurality of          specification. Passim.                           Control Nos.
                           bottles, disinfects                                                    90/011,072,
                           to a level            See, e.g., Reexamination                         90/011357, at 80
                           producing at least    Control No. 95/000,686,                          (Apr. 23, 2013)
                           about a 6 log         Response to Ex Parte                             (“[T]he examiner
                           reduction in spore    Reexamination                                    contend[ed] that
                           organisms.            Communication dated Jan.                         even if the degree
                                                 14, 2013 at 24; Declaration                      of bottle
                           “Aseptic”             of Philip E. Nelson dated                        sterilization
                           construed as          Jan. 13, 2012 at ¶ 40;                           disclosed by
                           above, no further     Rebuttal Appeal Brief of                         Buchner or Wilke
                           construction          Patent Owner in Inter Partes                     for that matter was
                           necessary.            Reexamination dated May                          more than 5 or
                                                 29, 2015 at 7-8; Rebuttal                        more than 5.5 log
                           To the extent         Appeal Brief of Patent                           reduction it was
                           further               Owner in Inter Partes                            using the more
                           construction is       Reexamination dated Mar. 7,                      hydrogen peroxide
                           required: spore       2016 at 9-10.                                    resistant B.
                           organisms refers                                                       subtilis, and that
                                                                                                  this equated to a

                                                        32
              Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 33 of 48 PageID #:
                                                 14624



Appears     Claim Term         Steuben’s          Steuben’s Intrinsic            Shibuya and         Shibuya and
in claims                      Proposed               Evidence                  Hood’s Proposed    Hood’s Intrinsic
                             Construction                                        Construction          Evidence
                           to spore test      See, e.g., IPR2015-00249,                           12 log reduction in
                           organisms.         Patent Owner’s Preliminary                          C. botulinum or
                                              Response dated Mar. 11,                             greater than 6 log
                                              2015 (Paper 17) at 35-36;                           reduction for other
                                              Patent Owner’s Response                             less resistant spore
                                              dated Sep. 9, 2015 (Paper                           organisms, thus
                                              51) at 6-9.                                         meeting the claim
                                                                                                  limitation of at
                                              See, e.g., IPR2014-00041,                           least about a 6 log
                                              May 7, 2014 Deposition of                           reduction in spore
                                              Stephen Spinak at 35:7-                             organisms. The
                                              36:2, 380:6-382:13.                                 examiner also
                                                                                                  maintains that
                                              See, e.g., IPR2015-00249,                           more than a 5.5
                                              Ex. 2035, Feb. 3, 2015,                             log reduction
                                              Deposition of Dennis                                already meets the
                                              Heldman at 70:4-72:16.                              limitation of at
                                                                                                  least about a 6 log
                                              See, e.g., ’013 Patent at 4:24-                     reduction.”).
                                              40, 1:47-56, 1:64-2:2.
                                                                                                  Declaration of Dr.
                                              See, e.g., IPR2014-01235,                           Sudhir Sastry, Ex
                                              Paper 36 at 34, 51; Ex. 2024                        Parte
                                              at 70:16-73:6.                                      Reexamination
                                                                                                  Control No.



                                                     33
              Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 34 of 48 PageID #:
                                                 14625



Appears     Claim Term        Steuben’s           Steuben’s Intrinsic          Shibuya and         Shibuya and
in claims                     Proposed                Evidence                Hood’s Proposed    Hood’s Intrinsic
                             Construction                                      Construction         Evidence
                                              IPR2015-00249, Ex. 2057,                          90/011/072, ¶ 21
                                              July 22, 2015, Dep. of                            (Dec. 17, 2012).
                                              Dennis R. Heldman at 26:22-
                                              28:3.                                             Response to Ex
                                                                                                Parte
                                              IPR2015-00249, Ex. 1021,                          Reexamination
                                              Oct. 23, 2015, Dep. of Dr.                        Communication,
                                              Andre Sharon at 53:5-12,                          Control No.
                                              62:10-15, 65:19-25.                               90/011,072,
                                                                                                90/011,357, at 49
                                              See, e.g., Control No.                            (Dec. 17, 2012).
                                              95/001,452, David at 155
                                                                                                Steuben Reply In
                                              (STEUBENRX452_003106);
                                                                                                Support Of Its
                                              Response to Office Action
                                                                                                Motion To Amend
                                              dated January 24, 2012 at 12.
                                                                                                IPR2014-00054
                                                                                                (Paper 81), at 5
                                              See, e.g., Control No.
                                                                                                (Sept. 5, 2014)
                                              90/011,072, Response to
                                                                                                (“With respect to
                                              Office Action dated Dec. 17,
                                                                                                the recitation in
                                              2012 at 8; Declaration of Dr.
                                                                                                substitute claim 37
                                              Sudhir Sastry dated
                                                                                                that the reduction
                                              November 23, 2012, ¶ 45.
                                                                                                is “about a 6 log,”
                                                                                                Petitioner has
                                                                                                asserted that a 5
                                                                                                log reduction


                                                     34
                  Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 35 of 48 PageID #:
                                                     14626



Appears        Claim Term          Steuben’s          Steuben’s Intrinsic         Shibuya and         Shibuya and
in claims                          Proposed               Evidence               Hood’s Proposed    Hood’s Intrinsic
                                  Construction                                    Construction          Evidence
                                                  See, e.g., IPR2015-00023,                        satisfies the claim
                                                  Paper 14 at 12-13, Paper 17                      term about a 6 log
                                                  at 8.                                            reduction. Paper
                                                                                                   No. 59 at 7-8.
                                                  See, e.g., IPR2014-00041,                        However, because
                                                  May 7, 2014 Deposition of                        the term 6 log is
                                                  Stephen Spinak at 35:7-36:2,                     on the log10 scale,
                                                  380:6-382:13.                                    a 5 log reduction
                                                                                                   (1:100,000) is only
                                                  Federal Circuit Appeal No.                       10 percent of a 6
                                                  2016-1750, Dkt. 36 at 13-14.                     log reduction
                                                                                                   (1:1,000,000). A
                                                  See also evidence identified                     1:100,000
                                                  for “aseptic” above.                             reduction is not
                                                                                                   ‘about’ a
                                                                                                   1:1,000,000
                                                                                                   reduction.”).

’188        “control system for Not indefinite.   See, e.g., ’013 Patent at 5:66- Indefinite.      1:65-67, 5:66-
patent      controlling aseptic                   6:23, 6:52-53, 7:16-19, 7:27-                    6:19, 6:33-58,
claims      bottling conditions” Not means plus   28, 8:6-10, 8:32-33, 9:52-57, Alternatively,     7:13-32, 8:1-14,
26, 28,                          function.        10:61-64, 11:5-8, 12:18-19,                      8:32-43, 9:44-56,
                                                                                  Function:
34, 39                                            13:64-15:29.                                     10:38-11:8, 12:9-
                                No construction                                   controlling
                                                                                                   19, 13:66-15:36;
                                necessary
                                                  See, e.g., Control No.                           Figs.1, 3, 13, 16;
                                                  95/001,452, Response to

                                                         35
              Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 36 of 48 PageID #:
                                                 14627



Appears     Claim Term        Steuben’s           Steuben’s Intrinsic          Shibuya and      Shibuya and
in claims                     Proposed                Evidence               Hood’s Proposed Hood’s Intrinsic
                             Construction                                      Construction      Evidence
                                              Office Action dated Nov. 28, aseptic bottling  A, B, C1-4, D-F,
                                              2012 at 13, 21-22, 29, 52, 61. conditions      G1-4, H-V.

                                              See, e.g., ’188 Patent at 4:1-   Corresponding      Office Action,
                                              3, 4:65-67, 5:66-6:19, 6:52-     Structure includes Reexamination
                                              58, 7:16-19, 7:27-28, 8:9-14,    at least:          Control Nos.
                                              8:32-33, 9:52-57, 10:61-64,                         90/011,357,
                                                                               1. A control       90/011,072, at 97-
                                              11:5-8, 12:18-20, 13:66-
                                                                               system (Fig. 16:   98 (Apr. 23,
                                              15:36, Claims 25-29, 34, 38-
                                                                               item 550)          2013).
                                              39.
                                                                               attached to:
                                                                                                  Response to Ex
                                              See, e.g., Control No.                  a. a bottle Parte
                                              90/011,072, Declaration of       counter (Fig. 16: Reexamination,
                                              Dr. Nelson dated Nov. 28,        Item A);           Control No.
                                              2012 at ¶¶ 26, 38.
                                                                                                  90/011,072,
                                                                                      b.
                                                                                                  90/011,357, at xi
                                                                               proximity sensors
                                                                                                  (Dec. 17, 2012).
                                                                               (Fig. 16: Item 114
                                                                               B);                Office Action,
                                                                                                  Reexamination
                                                                                      c.
                                                                                                  Control Nos.
                                                                               conductivity
                                                                                                  90/011,357,
                                                                               sensors (5:66-6:1,
                                                                                                  90/011,072, at 17
                                                                               Fig. 16: Items C1
                                                                                                  (Apr. 23, 2013).
                                                                               and C2):



                                                     36
              Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 37 of 48 PageID #:
                                                 14628



Appears     Claim Term        Steuben’s           Steuben’s Intrinsic        Shibuya and            Shibuya and
in claims                     Proposed                Evidence             Hood’s Proposed       Hood’s Intrinsic
                             Construction                                    Construction             Evidence
                                                                                  d. a          (“monitoring
                                                                           pressure sensor      sterility
                                                                           (Fig. 16: Item       parameters and
                                                                           C3);                 automatically
                                                                                                triggering the
                                                                                 e. a           machine to stop
                                                                           temperature          operation and
                                                                           sensor (Fig. 16:     flags the
                                                                           Item C4);            malfunction. This
                                                                                                would require a
                                                                                  f. a
                                                                                                control system
                                                                           proximity sensor
                                                                                                with some form of
                                                                           (Fig. 3: Item 71);
                                                                                                feedback loop.”).
                                                                                 g. a
                                                                           temperature
                                                                           sensor (Fig. 16:
                                                                           Item E);

                                                                                  h. a
                                                                           proximity sensor
                                                                           (Fig. 16: Item
                                                                           114, F);
                                                                                 i.
                                                                           Conductivity
                                                                           sensors (Fig. 16:

                                                     37
              Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 38 of 48 PageID #:
                                                 14629



Appears     Claim Term        Steuben’s           Steuben’s Intrinsic         Shibuya and         Shibuya and
in claims                     Proposed                Evidence             Hood’s Proposed       Hood’s Intrinsic
                             Construction                                     Construction          Evidence
                                                                           Items G1 and
                                                                           G2);

                                                                                  j. a
                                                                           pressure sensor
                                                                           (Fig. 16: Item
                                                                           G3);
                                                                                 k. a
                                                                           temperature
                                                                           sensor (Fig. 16:
                                                                           Item G4);
                                                                                 l. a
                                                                           temperature
                                                                           sensor (Fig. 16:
                                                                           Item H);

                                                                                  m. a
                                                                           plurality of flow
                                                                           sensors (Fig. 16:
                                                                           Item I)

                                                                                  n. a
                                                                           pressure sensor
                                                                           (Fig. 16: Item J)



                                                     38
              Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 39 of 48 PageID #:
                                                 14630



Appears     Claim Term        Steuben’s           Steuben’s Intrinsic        Shibuya and          Shibuya and
in claims                     Proposed                Evidence             Hood’s Proposed       Hood’s Intrinsic
                             Construction                                    Construction           Evidence
                                                                                  o. a
                                                                           volumetric
                                                                           measuring device
                                                                           (Fig. 16: Item K)

                                                                                  p. a
                                                                           pressure sensor
                                                                           (Fig. 16: Item L);
                                                                                 q. a level
                                                                           sensor (Fig. 16,
                                                                           Item M);
                                                                                  r.
                                                                           proximity sensors
                                                                           (Fig. 16, Item N);

                                                                                 s. a level
                                                                           sensor (Fig. 16:
                                                                           Item O);
                                                                                 t. a
                                                                           temperature
                                                                           sensor (Fig. 16:
                                                                           Item P);




                                                     39
              Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 40 of 48 PageID #:
                                                 14631



Appears     Claim Term        Steuben’s           Steuben’s Intrinsic         Shibuya and         Shibuya and
in claims                     Proposed                Evidence             Hood’s Proposed       Hood’s Intrinsic
                             Construction                                     Construction          Evidence
                                                                                 u. a
                                                                           temperature
                                                                           sensor (Fig. 16:
                                                                           Item Q);

                                                                                  v.
                                                                           proximity sensors
                                                                           (Fig. 16: Item R);
                                                                                 w. a speed
                                                                           sensor (Fig. 16:
                                                                           Item S);
                                                                                 x. a
                                                                           concentration
                                                                           sensor (Fig. 16:
                                                                           Item T);

                                                                                  y. a
                                                                           pressure sensor to
                                                                           ensure that the
                                                                           pressure of the
                                                                           oxonia is
                                                                           maintained above
                                                                           a predetermined
                                                                           level in the


                                                     40
                  Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 41 of 48 PageID #:
                                                     14632



Appears        Claim Term           Steuben’s          Steuben’s Intrinsic             Shibuya and          Shibuya and
in claims                           Proposed               Evidence                  Hood’s Proposed       Hood’s Intrinsic
                                   Construction                                        Construction           Evidence
                                                                                     sanitizing
                                                                                     apparatus 300
                                                                                     (Fig. 16: Item U);
                                                                                     and

                                                                                           z. a
                                                                                     temperature
                                                                                     sensor (Fig. 16:
                                                                                     Item V).

’591        “rate of more than   No construction   See, e.g., ’591 Patent at Figs.   at a rate ranging     Response in Ex
patent      350 bottles per      necessary         3, 5-10, 2:17-30, 2:40-43,        from 351 bottles      Parte
claim 26    minute.”                               5:44-58, 7:7-25, 7:34-49,         to infinite bottles   Reexamination,
                                                   13:28-67, 15:31-61, 20:39-        per minute”           Control No.
                                                   40, Claims 1, 4, 16, 26.                                90/012,533, at 10
                                                                                                           (Sept. 13, 2012).
                                                   See, e.g., Reexamination
                                                   Control No. 90/011,072,
                                                   Third Declaration of Thomas
                                                   Taggart dated Dec. 17, 2012
                                                   at ¶ 32.

                                                   See also evidence identified
                                                   for “bottles.”




                                                          41
                   Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 42 of 48 PageID #:
                                                      14633



Appears        Claim Term          Steuben’s           Steuben’s Intrinsic            Shibuya and        Shibuya and
in claims                           Proposed               Evidence                Hood’s Proposed Hood’s Intrinsic
                                  Construction                                        Construction         Evidence
’591        “in a single        No construction    See, e.g., ’591 Patent at Figs. linear production Prosecution
patent      production line”    necessary          1-3, 16, 1:22-50, 2:8-16,       line and not a    History,
claim 26                                           4:60-5:26, 7:35-8:2, 18:58-     rotary machine    Amendment,
                                                   19:10, Claims 1, 3, 16, 22,                       Application No.
                                                   24, 26.                                           09/376,992, at 7
                                                                                                     (Aug. 30, 2000)
                                                   See, e.g., IPR2014-00051,                         (“Such a rotary
                                                   Decision Institution of Inter                     machine teaches
                                                   Partes Review dated Mar. 10,                      away from the
                                                   2014 (Paper 14) at 14.                            claimed invention.
                                                                                                     In particular, a
                                                   See, e.g., IPR2015-00094,                         rotary machine
                                                   Petition for Inter Partes                         creates a
                                                   Review of U.S. Patent No.                         turbulence which
                                                   6,209,591 dated Oct. 20,                          is detrimental to
                                                   2014 (Paper 1) at 12, 38-39,                      the claimed filling
                                                   46.                                               operation in view
                                                                                                     of the variations in
                                                                                                     speed of the
                                                                                                     bottles during the
                                                                                                     filling
                                                                                                     operation.”).

                                                                                                      Response in Ex
                                                                                                      Parte
                                                                                                      Reexamination,

                                                          42
                   Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 43 of 48 PageID #:
                                                      14634



Appears         Claim Term             Steuben’s          Steuben’s Intrinsic         Shibuya and         Shibuya and
in claims                              Proposed               Evidence               Hood’s Proposed    Hood’s Intrinsic
                                      Construction                                    Construction          Evidence
                                                                                                       Control No.
                                                                                                       90/012,533, at 11
                                                                                                       (Sept. 13, 2013)
                                                                                                       (“This [350 bpm]
                                                                                                       rate is achieved
                                                                                                       via a single
                                                                                                       production line as
                                                                                                       shown in Figure 1-
                                                                                                       4, 13 and 16.”).

’591        “first sterile region   No construction   See, e.g., ’591 Patent at     A sterile area     14:24-34; 14:44-
patent      surrounding a           necessary.        Abstract, Figs. 23-26, 13:57- through which      63; Figs. 25, 26.
claim 26    region where the                          14:63, Claims 1, 3, 16, 22,   product flows.
            product exits the                         24, 26.
            valve”
                                                      See, e.g., Petitioner’s
                                                      Request for Rehearing dated
                                                      June 3, 2015 (Paper 16)
                                                      (IPR2015-00094) at 5-6.

’591         “a valve activation    No construction   See, e.g., ’591 Patent at      These limitations 13:57-67.
patent      mechanism for           necessary.        Abstract, Figs. 23-26, 7:11-   require a portion
claim 26    controlling the                           14, 13:57-14:63, 15:32-34,     of the valve to
            opening or closing                        Claims 1, 3, 10, 16, 22, 24,   move back and
            of the valve by                           26.                            forth between two
            extending a portion                                                      regions in a

                                                             43
                   Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 44 of 48 PageID #:
                                                      14635



Appears         Claim Term              Steuben’s          Steuben’s Intrinsic           Shibuya and          Shibuya and
in claims                               Proposed               Evidence                Hood’s Proposed       Hood’s Intrinsic
                                       Construction                                      Construction           Evidence
            of the valve from                          All instances of the use of     manner that is
            the second sterile                         the term “into” in the ’591     capable of
            region into the first                      Patent specification. Passim.   moving
            sterile region, such                                                       contaminants
            that the valve does                        See, e.g., Application No.      between the two
            not contact the                            09/376,992, May 31, 2000,       regions.
            bottle, and by                             Office Action at 2.
            retracting the
            portion of the valve                       See, e.g., IPR2014-00051,
            from the first sterile                     Corrected Petition for Inter
            region back into the                       Partes Review of U.S. Patent
            second sterile                             No. 6,209,591 dated Apr. 24,
            region”                                    2014 (Paper 24) at 50-55.

’591        “a second sterile        No construction   See, e.g., ’591 Patent at     a sterile area          Prosecution
patent      region positioned        necessary.        Abstract, Figs. 23-26, 13:57- through which           History,
claim 26    proximate said first                       14:63, Claims 1, 16, 22, 24, food does not            Amendment,
            sterile region”                            26.                           flow                    Application No.
                                                                                                             09/376,992, at 7-8
                                                                                                             (Sept. 5, 2000).

’985        “first supply source     No construction   See, e.g., ’985 Patent at       (For first supply     ’985 patent, 2:40-
patent,     of sterile air,”         necessary.        Abstract, 2:41-44, 2:44-46,     source of sterile     48, 9:9-30, 12:30-
claims 1    “second supply                             2:46-48, 2:49-50, 2:65-3:3,     air) Independent      34, 19:46-63, Fig.
(not        source . . . of . . .                      2:40-3:35, 3:6-13, 3:14-16,     place of origin for   21
            sterile air,” and                          3:19-21, 3:24-27, 3:28-29,      sterile air.


                                                              44
                   Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 45 of 48 PageID #:
                                                      14636



Appears        Claim Term              Steuben’s          Steuben’s Intrinsic            Shibuya and            Shibuya and
in claims                              Proposed               Evidence                  Hood’s Proposed       Hood’s Intrinsic
                                      Construction                                       Construction             Evidence
asserted), “third supply source                       3:33-35, 6:32-34, 6:32-51,                             Office Action, Ex
3 and 7    of . . . sterile . . .                     6:52-7:11, 7:4-11, 7:16-23,       (For second          Parte Reexam,
           air”                                       7:16-44, 7:27-33, 8:56-58,        supply source of Control No.
                                                      9:31-38, 9:45-10:11, 10:12-       sterile air) Second 90/012,528, at 4-6
                                                      33, 12:30-46, 12:52-13:19,        independent place (Mar. 4, 2013);
                                                      18:40-43, 18:65-67, Figs. 3,      of origin for        Examiner
                                                      10, 11, 16, 21, claims 1, 6, 8,   sterile air          Interview
                                                      10, 11, 13, 17, 18, 20, 24, 27,   different from the Summary, Ex
                                                      28, 31, 33.                       first supply         Parte Reexam.
                                                                                        source of sterile    Control No.
                                                      See, e.g., Reexamination No.      air.                 90/012,528, at
                                                      90/012,528, Amendment and                              Appendix 2 (May
                                                      Response to Office Action         (For third supply 29, 2013);
                                                      dated March 4, 2013, at 8-        source of sterile
                                                      10; June 4, 2013 Decl. of Dr.     air) Third           Declaration of
                                                      Sudhir Sastry, ¶ 9.               independent place Sudhir Sastry, Ex
                                                                                        of origin of sterile Parte Reexam.
                                                                                        air, different from Control No.
                                                                                        the first and        90/012,528, at ¶
                                                                                        second supply        24 (Jan. 22, 2014)
                                                                                        sources for sterile
                                                                                        air.
’985        “hot” (i.e., “hot       Not indefinite.   See evidence identified for       indefinite           ’985 patent, 4:65-
patent,     sterile air” and “hot                     “first supply source of sterile   OR                   5:1 9:46-67,
            sterile drying air”)                      air,” “second supply source .


                                                             45
               Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 46 of 48 PageID #:
                                                  14637



Appears      Claim Term        Steuben’s            Steuben’s Intrinsic           Shibuya and         Shibuya and
in claims                       Proposed                Evidence                Hood’s Proposed Hood’s Intrinsic
                              Construction                                        Construction         Evidence
claims 1                    No construction    . . of . . . sterile air,” and   “air that has been 12:33-41; 19:59-
(not                        necessary.         “third supply source of . . .    heated to 230ºF” 61
asserted),                                     sterile . . . air.”
3 and 7




                                                       46
Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 47 of 48 PageID #:
                                   14638



 DATED: August 7, 2020              /s/ Timothy Devlin
                                    Timothy Devlin (No. 4241)
                                    DEVLIN LAW FIRM LLC
                                    1526 Gilpin Avenue
                                    Wilmington, DE 19806
                                    (302) 449-9010
                                    tdevlin@devlinlawfirm.com

                                    W. Cook Alciati
                                    GARDELLA GRACE P.A.
                                    80 M Street SE, 1st Floor
                                    Washington, DC 20003
                                    (703) 556-9600
                                    calciati@gardellagrace.com

                                    Attorneys for Plaintiff Steuben Foods, Inc.


 DATED: August 7, 2020              /s/ Karen E. Keller
                                    Karen E. Keller (No. 4489)
                                    Jeff Castellano (No. 4837)
                                    Nathan R. Hoeschen (No. 6232)
                                    SHAW KELLER LLP
                                    I.M. Pei Building
                                    1105 North Market Street, 12th Floor
                                    Wilmington, DE 19801
                                    (302) 298-0700
                                    kkeller@shawkeller.com
                                    jcastellano@shawkeller.com
                                    nhoeschen@shawkeller.com

                                    J.C. Rozendaal
                                    Byron L. Pickard
                                    Michael E. Joffre
                                    Jean Paul Y. Nagashima
                                    Anna G. Phillips
                                    William H. Milliken
                                    Robert E. Niemeier
                                    STERNE, KESSLER, GOLDSTEIN
                                      & FOX, P.L.L.C.

                                       47
Case 1:19-cv-02181-CFC-CJB Document 529-1 Filed 08/07/20 Page 48 of 48 PageID #:
                                   14639



                                    1100 New York Ave. NW, Suite 600
                                    Washington, DC 20005
                                    (202) 371-2600
                                    jcrozendaal@sternekessler.com
                                    bpickard@sternekessler.com
                                    mjoffre@sternekessler.com
                                    ynagashima@sternekessler.com
                                    aphillips@sternekessler.com
                                    wmilliken@sternekessler.com
                                    rniemeier@sternekessler.com

                                    Attorneys for Defendants Shibuya
                                    Hoppmann Corporation, Shibuya
                                    Kogyo Co., Ltd., and HP Hood LLC




                                       48
